 1

 2

 3

 4

 5

 6

 7

 8

 9

10                         UNITED STATES DISTRICT COURT
11                                 EASTERN DISTRICT OF CALIFORNIA
12
       REGINA FAYE EVANOVICH,                            Case No. 1:18-cv-01438-SKO
13
                           Plaintiff,
14                                                       INFORMATIONAL ORDER
                 v.                                      FOR PRO SE LITIGANTS
15
       NANCY A. BERRYHILL,
16     Acting Commissioner of Social Security,
17                         Defendant.
18     _____________________________________/
19

20          Plaintiff Regina Faye Evanovich (“Plaintiff”) is proceeding pro se in an action seeking

21 judicial review of an administrative decision of the Commissioner of Social Security (“Defendant”)

22 that denied, in whole or in part, Plaintiff’s claim for benefits under the Social Security Act. (Doc.

23 1.)

24          This order serves as a step-by-step guide for pro se litigants. Plaintiff is strongly urged to

25 read this order and keep it readily available for future reference.

26          I.        Service of the Complaint

27          Except when other provisions are made pursuant to an application to proceed in forma

28   pauperis, Plaintiff shall serve a copy of the (1) summons, (2) complaint, (3) notice of availability
 1   of a Magistrate Judge and the form of consent/decline to jurisdiction of the United States Magistrate
 2   Judge (see Local Rule 305(a)), and (4) the Scheduling Order, within twenty (20) days of Plaintiff
 3   filing the complaint.
 4         If Plaintiff is proceeding in forma pauperis, the United States Marshal usually serves the
 5   complaint. If Plaintiff is not proceeding in forma pauperis, Plaintiff or legal counsel is responsible
 6   for service and filing a proof of service without delay. See Local Rule 210.
 7         Lawsuits for review of administrative decisions made by the Commissioner of Social
 8   Security are prosecuted against the Commissioner of Social Security. Federal Rule of Civil
 9   Procedure 4(i)(2) and (3) provide that to serve the Commissioner in his official capacity, the party
10   must serve (1) the United States, and (2) the Commissioner.
11         To serve the United States, a party must:
12         (1)     Deliver a copy of the summons and complaint to the United States Attorney for the
13   district where the action is brought, or to an Assistant United States Attorney or clerical employee
14   whom the United States Attorney designates in a writing filed with the Court; or, send a copy of
15   the summons and complaint, by certified mail only, to the Civil Process Clerk at the United States
16   Attorney’s Office; and
17         (2)     Send a copy of the summons and complaint, by certified mail only, to the Attorney
18   General of the United States in Washington, D.C.; and
19         (3)     Send a copy of the summons and complaint, by certified mail only, to the
20   Commissioner (the officer of the United States whose order is challenged by the lawsuit) in San
21   Francisco, California. Fed. R. Civ. P. 4(i)(1)-(3).
22         Initial service of process is sufficient if Plaintiff serves, by certified mail only, copies of the
23   summons and complaint on:
                Office of the United States Attorney
24
                Civil Process Clerk
25              2500 Tulare Street, Suite 4401
                Fresno, CA 93721
26
                   Office of the Attorney General of the United States
27                 950 Pennsylvania Avenue, N.W.
                   Washington, DC 20530-0001
28

                                                       2
                    Office of the General Counsel
 1
                    Social Security Administration
 2                  160 Spear Street, Suite 800
                    San Francisco, CA 94105
 3
            After service upon these entities, a proof of service must be filed with the Court without
 4
      delay pursuant to Local Rule 210. If Plaintiff is proceeding in forma pauperis, the United States
 5
      Marshal generally completes the proof of service and files it with the Court. If Plaintiff is not
 6
      proceeding in forma pauperis, Plaintiff must promptly file a proof of service with the Court.
 7
            II.     Attempt at Informal Resolution of the Case
 8
            Pursuant to the Scheduling Order, within 120 days after service of the complaint, Defendant
 9
     is required to serve a copy of the administrative record on Plaintiff and file the administrative record
10
     with the Court, which serves as the answer to the complaint in this proceeding.
11
            Once the administrative record has been filed, the parties must try to resolve the case
12
     informally. The parties must exchange informal briefs in the form of letters about the case and
13
     attempt to agree on whether the case should be sent back, or “remanded,” to the Social Security
14
     Administration for a further hearing by an administrative law judge.
15
            In the letter brief, Plaintiff must briefly set forth (1) the issues in the case, (2) the reasons
16
     why Plaintiff believes that Plaintiff is entitled to Social Security benefits, and (3) why the decision
17
     to deny benefits should be remanded.
18
            The letter brief must be marked “Confidential Letter Brief,” should not be filed with the
19
     Court, and must be served on Defendant within 30 days from the date Defendant served Plaintiff
20
     with the administrative record, by mailing copies to all the attorneys listed on the court docket who
21
     represent Defendant, Commissioner of Social Security, at the addresses noted on the court docket.
22
     A certificate of service of the Confidential Letter Brief shall be filed with the Court, but the
23
     Confidential Letter Brief itself shall not be filed with the Court.
24
            The name of the attorney or attorneys representing Defendant are added to the court docket
25
     when the Court receives Defendant’s response to the complaint which, again, usually consists of the
26
     administrative record. Sometimes the court docket lists not only an attorney at the office of the
27
     General Counsel of the Social Security Administration in San Francisco, California, but also an
28

                                                        3
 1 attorney at the United States Attorney’s Office in Fresno, California. In these cases, Plaintiff must

 2 mail copies of the Confidential Letter Brief to all counsel for Defendant.

 3           Defendant’s Confidential Letter Brief must be served on Plaintiff no later than 35 days after
 4 Defendant is served with Plaintiff’s Confidential Letter Brief.            A certificate of service of
 5 Defendant’s Confidential Letter Brief shall be filed with the Court.

 6           If the parties agree to a remand, the case will go back to the Social Security Administration
 7 before any formal briefs are filed with the Court, and without the Court ever considering the merits

 8 of the case. The parties’ agreement to remand the case must be set forth in writing in the document

 9 titled “Stipulation and Order,” which must be signed and filed with the Court no later than 15 days

10 after Defendant’s service of the Confidential Letter Brief on Plaintiff. See Local Rule 143(a)(1),

11 (b).

12           The informal letter briefs exchanged by the parties are confidential in that they are not filed
13 with the Court. If the parties are unable to agree to a remand, the letters are not part of the case file

14 and are not before the Court if and when the Court finally considers the case on the merits.

15           III.   Briefs
16           If, after exchanging the Confidential Letter Briefs, the parties are unable to agree to a remand
17 of the case, the parties must file formal briefs with the Court as directed in the Scheduling Order.

18 Following the filing of the formal briefs with the Court, the Court will consider the merits of the

19 case and make a decision.

20                  A.       Plaintiff’s Opening Brief
21           Plaintiff’s opening brief must be filed and served no later than 30 days from the date of
22 service of Defendant’s informal letter brief on Plaintiff. Plaintiff must serve a copy of the opening

23 brief on all the attorneys listed for Defendant on the court docket at the addresses noted on the court

24 docket. Plaintiff is advised that failure to timely file an opening brief will result in dismissal of the

25 action.

26           Plaintiff must also file the original opening brief, together with a copy, with the Court, by
27 either personal delivery or via U.S. mail to:

28 //

                                                         4
                           Office of the Clerk
 1
                           United States District Court
 2                         Eastern District of California
                           2500 Tulare Street, Suite 1501
 3                         Fresno, California 93721

 4          Plaintiff’s opening brief must contain the following:
 5          (1)    A plain description of Plaintiff’s alleged physical or emotional impairments, when
 6 Plaintiff contends they became disabling, and how the impairments disabled Plaintiff from working;

 7          (2)    A summary of the administrative proceedings before the Social Security
 8 Administration;

 9          (3)    A summary of the relevant testimony at the administrative hearing;
10          (4)    A summary of all relevant medical evidence, including an explanation of the
11 significance of clinical and laboratory findings, and the purpose and effect of prescribed medication

12 and therapy;

13          (5)    A recitation of the Social Security Administration’s findings and conclusions
14 relevant to Plaintiff’s claims;

15          (6)    A short, separate statement of each of Plaintiff’s legal claims explaining why the
16 facts do not support the ALJ’s findings; and

17          (7)    Any argument separately addressing each claimed error.
18          All references to the administrative record and all assertions of fact must be accompanied
19 by citations to the administrative record. Any argument in support of each claim of error must be

20 supported by citation to legal authority and an explanation as to how such authority applies to the

21 facts of the case. Briefs that do not substantially comply with these requirements will be stricken.

22 A document that is stricken becomes null and void and will not be considered by the Court for any

23 purpose.

24                 B.      Defendant’s Responsive Brief
25          Pursuant to the Scheduling Order, Defendant’s responsive brief must be filed and served on
26 Plaintiff within 30 days from the date of service of Plaintiff’s opening brief on Defendant.
27                 C.      Plaintiff’s Reply Brief
28          Plaintiff may, but is not required, to file a reply brief within 15 days from the date of

                                                      5
 1 Defendant’s service of the responsive brief on Plaintiff. Plaintiff must serve a copy of the reply

 2 brief on Defendant by serving the United States Attorney for the Eastern District of California as

 3 set forth in Section I above. Plaintiff must also file the original reply brief, together with a copy,

 4 with the Court at the Court’s address noted above.

 5          Plaintiff’s reply brief should respond to the arguments made in Defendant’s responsive brief.
 6          IV.     Motion to Dismiss
 7          In some cases, instead of serving and filing an administrative record, Defendant may file a
 8 motion to dismiss the case pursuant to Federal Rule of Civil Procedure 12, within 120 days from the

 9 date defendant is served with Plaintiff’s complaint.

10          Plaintiff may oppose a motion to dismiss by filing and serving an opposition to the motion
11 within 14 days from the date of service of the motion to dismiss on Plaintiff. Plaintiff’s brief should

12 be titled “Opposition to Defendant’s Motion to Dismiss.” See Local Rule 230(c).

13          The Court will consider a motion to dismiss only after receiving opposition from Plaintiff,
14 or after the time for filing opposition has passed. In ruling on a motion to dismiss the case, the Court

15 may either (1) deny the motion and proceed with the case, ordering the parties to proceed to file the

16 administrative record, attempt informal resolution, and file briefs; or (2) grant the motion to dismiss,

17 and dismiss all or part of the case.

18          V.      The Court’s Decision on the Merits
19          The Court will consider the merits of the case only after all briefs have been filed, and may
20 enter judgment affirming, modifying, or reversing the determination of the Social Security

21 Administration. The Court may or may not remand the case to the Social Security Administration

22 for a further hearing.

23          VI.     General Summary of Deadline Calculations
24

25         Event                          Deadline                         Reference
           Service of Complaint           20 days after filing complaint   See Section (I) above
26
27         Administrative Record          120 days after service of See Section (II) above
                                          complaint
28         Plaintiff’s Opening Brief      95 days after administrative See Section (III)(A) above

                                                        6
                                         record is lodged with Court
 1
           Defendant’s Brief             30 days after Plaintiff’s See Section III(B) above
 2                                       opening brief is filed
           Plaintiff’s Reply Brief       15 days after Defendant’s brief See Section III(C) above
 3         (Optional)                    is filed
 4
            VII.    Rules for Litigating this Action
 5

 6          A.      In litigating this action, the parties must comply with the Federal Rules of Civil

 7 Procedure and the Local Rules of the United States District Court, Eastern District of California

 8 (“Local Rules”). A copy of the Local Rules may be obtained in the Clerk’s Office at no charge.

 9          Local Rule 206 pertains to social security actions. Specifically, sections (a)(1) and (2) of

10 Rule 206 generally state that complaints shall contain the last four digits of Plaintiff’s social security

11 number only, i.e., XXX-XX-1234, and that Plaintiff shall privately disclose to Defendant, within 5

12 days after a request is made to Plaintiff, the full social security number of Plaintiff. Plaintiff shall

13 refrain from disclosing the entire social security number on any filings.

14          FAILURE TO COMPLY WITH THE LOCAL RULES, FEDERAL RULES, OR A

15 COURT ORDER, INCLUDING THIS ORDER, WILL BE GROUNDS FOR DISMISSAL

16 OR OTHER APPROPRIATE SANCTIONS. See Local Rule 110; Fed. R. Civ. P. 41(b).

17          B.      Documents intended to be filed with the Court must be mailed to the Clerk of the

18 Court in Fresno, California, at the address noted above. See Local Rule 134(a). All documents

19 mailed directly to a judge’s chambers will be stricken from the record. A document requesting a

20 court order must be styled as a motion, not as a letter. See Fed. R. Civ. P. 7.

21          C.      Each separate document must be separately stapled. See Local Rule 130. If a

22 document is stapled behind another document, it will not be filed and will not be docketed as a

23 separate document.

24          D.      All documents filed with the Court must be submitted with an additional legible copy

25 for the Court’s use. See Local Rule 133(d)(2). A document submitted without an extra copy for the

26 Court’s use will be stricken. If the filing party wishes the Court to return a file-stamped copy, an
27 additional copy must be provided for that purpose (i.e., an original and two copies – one for the

28 Court’s use and one to be returned to the filing party), together with a self-addressed stamped

                                                        7
 1 envelope. The Court cannot provide copy or mailing service for a party. Copies of documents from

 2 the Court’s file may be obtained from the Clerk’s Office at the cost of fifty cents per page.

 3          E.      After any defendant has appeared in an action by filing a pleading responsive to the
 4 complaint (i.e., an answer or a motion to dismiss), all documents filed with the Court must include

 5 a proof of service stating that a copy of the document was served on the opposing party. See 28

 6 U.S.C. § 1746; Fed. R. Civ. P. 5; Local Rule 135. A document submitted without the required proof

 7 of service will be stricken. Where a party is represented by counsel, service on the party’s attorney

 8 of record constitutes effective service.

 9          F.      A pro se Plaintiff has a duty to keep the Court and opposing parties’ counsel apprised
10 of a current address. If Plaintiff moves and fails to file a notice of change of address, service of

11 court orders at Plaintiff’s prior address shall constitute effective notice. See Local Rule 182(f). If

12 mail directed to Plaintiff is returned by the United States Postal Service as undeliverable, the Court

13 will not attempt to re-mail it. If Plaintiff’s address is not updated within 60 days of mail being

14 returned, the action will be dismissed for failure to prosecute. See Local Rule 183(b).

15
     IT IS SO ORDERED.
16

17 Dated:        December 4, 2018                                /s/   Sheila K. Oberto              .
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28

                                                      8
